Citation Nr: 1725529	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-21 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1967 to June 1971.  The Veteran's decorations for his period of active service include a Combat Action Ribbon.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the VA RO in Columbia, South Carolina.

In his July 2013 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in November 2016.  However, the Veteran failed to report for his requested Board hearing.  Therefore, the hearing request is deemed to have been withdrawn.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

The Veteran asserts that he first injured his back and neck while serving in the Republic of Vietnam.  Specifically, the Veteran has reported that he was a radio operator while serving in the Republic of Vietnam and that he fell numerous times, injuring his neck and back.  He reported that he has not sustained any additional injuries to his back or neck upon returning from the Republic of Vietnam.  The Veteran reported that he did not seek medical care for his back or neck while serving in the Republic of Vietnam as there were others with much more serious injuries than he that required medical attention.

In April of 2011, the Veteran was afforded a VA spine examination.  At that time the Veteran reported that he first experienced neck and back pain while serving as a radio operator in Republic of Vietnam.  He said that he was thrown to the ground many time during while serving in the Republic of Vietnam and had experienced neck and back pain since that time.  He reported that the pain had continued to increase in severity since that time.  The VA examiner diagnosed cervical spinal stenosis, cervical spine degenerative joint disease, and lumbar spine multilevel degenerative joint disease.  The examiner opined that it was less likely than not that the Veteran's neck and back disabilities occurred as a result of service related trauma.  In this regard, the examiner noted that there was no evidence of spinal injury or spine complaints while the Veteran was in active service.  

The Board finds the April 2011 VA medical opinion to be inadequate for adjudication purposes.  In this regard, the Board notes that the VA examiner failed to consider the Veteran's lay statements regarding his neck and back injuries and subsequent pain during active service.  Additionally, the examiner based the negative opinion solely on the absence of treatment in service.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present neck and back disabilities.

Additionally, current treatment records should be identified and obtained before a final decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present neck and back disabilities.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated tests and studies must be performed. 

Based on the examination results and a review of the record, the examiner should opine as to whether it is as least likely as not (a 50 percent or better probability) that any identified neck and back disabilities are etiologically related to the Veteran's active service, to specifically include his reported injuries sustained while serving in the Republic of Vietnam.

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and medical opinions provided comport with this Remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).


_________________________________________________
Kristin A. Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




